OPINION OF THE COURT
Per Curiam.
Respondent, Jerome Louis Spiegelman, was admitted to practice as an attorney and counselor-at-law in the courts of this State by the Appellate Division of the Supreme Court, *354Second Judicial Department, on January 18, 1961. At all relevant times respondent has maintained an office for the practice of law within the First Judicial Department. On April 17, 1986, he pleaded guilty in the Supreme Court, County of New York, to grand larceny in the second degree, a class D felony.
As a result of this felony conviction, respondent has been automatically disbarred pursuant to Judiciary Law § 90 (4) (a). Accordingly, the respondent’s name shall be stricken from the roll of attorneys.
Kupferman, J. P., Sandler, Asch, Rosenberger and Wallach, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York.